DETAILED ACTION
	For this Office action, Claims 1-12, 14, 15, 19 and 20 are pending.  Claims 13 and 16-18 are canceled.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 May 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see the Applicant Arguments/Remarks Made in an Amendment, filed 11 October 2022, with respect to the rejections of claims 1-12, 14, 15, 19 and 20 under 35 U.S.C. 103 over Pesz et al. (herein referred to as “Pesz”, US Pat Pub. 2016/0292990) in view of Tucker, US Pat Pub. 2013/0284649, have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of 35 U.S.C. 112(a) and 35 U.S.C. 112(b) and detailed below.  Applicant has amended the claims in a manner that overcomes the teachings of the cited prior art in the previous office action, and the grounds of rejection have therefore been withdrawn.  Further examination of the amended claims yields new issues of new matter and indefiniteness, and the grounds of rejection addressing these issues are detailed below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 14, 15, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant has amended independent claims 1 and 12 to further recite, among other limitations, that the capacity of the brine tank is accounted for based on at least the first distance measurement, the second distance measurement, and a quantity of salt added between measuring the first distance measurement and measuring the second distance measurement.  After consulting the originally filed specification to determine how the capacity of the brine tank is accounted for based on the quantity of salt added (see ground of rejection under 35 U.S.C. 112(b) below), no teaching of the system and corresponding method accounting for the capacity of the brine tank based on the quantity of salt added (especially in combination with the first and second distance measurements) was found within said specification.  The limitation is therefore considered new matter, and the claims are rejected under 35 U.S.C. 112(a).  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-12, 14, 15, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has amended Independent Claims 1 and 12 to further recite that the capacity of the brine tank is accounted for based on, in part, a quantity of salt added between receiving the first distance measurement and receiving the second distance measurement.  However, these amended limitations render the claim indefinite, as the claims are unclear how the quantity of the salt added is used to account for the capacity of the brine tank.  Claims 1 and 12 are silent on the sensor or the method measuring the salt added to the brine tank.  Furthermore, the specification does not appear to address this issue (see 35 U.S.C. 112(a) rejection above.  The limitation therefore renders the claim indefinite.  Applicant is urged to address this issue in the response to this Office action, wherein an amendment that details how the quantity of salt added is used to account for the brine tank.  For purposes of this examination, the examiner will assume the quantity is measured by a sensor.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        10/18/2022